Citation Nr: 1505897	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of maxillofacial surgery.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from February 1970 to February 1974, June 1975 to June 1977, and from May 1980 to June 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that reopened and denied a claim for service connection for residuals of maxillofacial surgery. 

Although the RO reopened the previously denied claim for service connection for residuals of maxillofacial surgery in the June 2011 rating decision on appeal, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During the hearing, additional evidence along with a waiver of initial RO consideration was submitted.  


REMAND

Absent presentation by the Veteran of new and material evidence, VA has no duty to provide an examination in cases where the Veteran seeks to reopen a previously denied claim.  38 CR 3.159(c)(4)(C)(iii) (2014).  However, once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In April 2011, the Veteran was provided a VA dental examination in connection with the matter on appeal.  The VA dental examination report shows that the VA examiner determined that the Veteran had normal temporomandibular joint (TMJ) function with no residual limitation of movement resulting from the orthognathic surgery that was performed during active service.  The examiner opined that the pain the Veteran was experiencing in the gingival tissue was most likely caused by severe periodontal disease and carious tissue.  The examiner further opined that if the Veteran still had pain after the wires were removed, it was at least as likely as not due to or aggravated by his poor dental condition in the oral cavity and not as a residual of orthognathic surgery.   

Thereafter, in May 2011, the Veteran underwent oral surgery and had the wires removed.  There were no significant findings.  However, the VA oral surgeon noted that the Veteran complained of right side temporomandibular joint pain which had been pre-existing and that it was not expected to resolve with the removal of the wires.  A June 2014 referral form from the Craniofacial Pain Center of Idaho shows that the Veteran was referred for treatment of craniofacial pain and temporomandibular joint (TMJ) disorder and that the Veteran mentioned pain in the right TMJ after mandibular surgery in 1980s in the military.  In a July 2014 letter, Dr. K. L. Stucki, D.M.S., M.S., from the Center for Sleep Apnea and TMJ noted that the Veteran had complaints of jaw pain and jaw joint noises since 1984.  His maximum opening was reduced at 35 millimeters.  A severe reducing disc displacement was noted on the right side and reduced in centric relation.  During the July 2014 Board hearing, the Veteran testified that the pain he had was from his jaw, by the ear, and not his teeth.

The Board finds that that the April 2011 VA dental examiner focused on the Veteran's complaints of pain as if he was referring to his teeth and gums, when, in fact, the Veteran was reporting pain from his jaw, closer to his ear, and for that reason, the examiner was incomplete and is inadequate for rating purposes.  Furthermore, it appears that specialists in TMJ have found the Veteran to have a severe reducing disc displacement, but no opinion as to etiology is of record.  Therefore, the Board finds that a new VA examination, by an appropriate specialist, is warranted to determine the nature and etiology of any jaw joint disability.  

Prior to scheduling the Veteran for a new VA examination, any outstanding VA medical records dated after July 2011 should be obtained.  In addition, a February 2011 VA progress record indicates that a note was scanned in from Idaho Oral and Maxillofacial Surgery.  However, this record is not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claim on appeal, to specifically include from the Craniofacial Pain Center of Idaho and the Center for Sleep Apnea and TMJ.  

2.  Obtain all pertinent VA medical records dated from July 2011 to the present and associate them with the claims file.  That includes a note that was scanned in from Idaho Oral and Maxillofacial Surgery as referenced in a February 2011 VA progress record.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any jaw disability.  The examiner must review the claims file and should note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current jaw disability, to specifically include any TMJ disability, is related to service, specifically, surgery in service, with consideration of service treatment records and post-service treatment records, and claim of continuing symptoms of pain in the right TMJ since service, to include in lay statements from family and friends.   The examiner should reconcile the findings with the April 2011 VA examination report.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

